Citation Nr: 0120755	
Decision Date: 08/14/01    Archive Date: 08/16/01

DOCKET NO.  98-09 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from October 1964 to 
December 1967.  He died in November 1997.  The appellant is 
the surviving spouse of the veteran.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Roanoke, Virginia, which denied a claim by 
the appellant seeking entitlement to service connection for 
the veteran's cause of death.  The appellant perfected a 
timely appeal of the January 1998 decision.  In March 2000, 
the Board found that the appellant had not presented a well 
grounded claim of entitlement to service connection for the 
cause of the veteran's death, and, therefore, there was no 
statutory duty to assist the appellant in developing facts 
pertinent to the claim.

Subsequently, the appellant appealed the Board's March 2000 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In November 2000, the appellee, in this 
instance, the Acting Secretary of VA, filed an Appellee's 
Motion to Lift Stay, to Remand, and to Stay Proceedings.  An 
Order subsequently rendered by the Court in December 2000 
indicates that the Court vacated and remanded the Board's 
March 2000 decision to deny entitlement to service connection 
for the veteran's cause of death.  The case has now been 
returned to the Board for compliance with the directives that 
were stipulated in the Court's Order.

REMAND

The issue before the Board is whether the appellant is 
entitled to service connection for the cause of the veteran's 
death.  The Board denied the appellant this benefit in March 
2000 based on rationale that was then valid, but upon which, 
due to a recent change in the law, the Board may no longer 
rely.  Specifically, the Board found that 
there was no competent medical evidence of record 
establishing a nexus between the cause of the veteran's death 
and his period of active service, and based on that finding, 
concluded that the appellant had not submitted evidence of a 
well-grounded claim of entitlement to service connection for 
the cause of the veteran's death.

The Appellee's Motion, as adopted by the Court's December 
2000 Order, found that remand was required due to the recent 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

As was mentioned as part of the November 2000 Appellee's 
Motion, the VCAA substantially amended the provisions of 
chapter 51 of title 38, United States Code, concerning the 
assistance to be afforded claimants of veterans benefits, and 
concerning decisions of their claims.  The Motion also noted 
that the Board's March 2000 decision was made on the basis of 
chapter 51's previous requirements, and that therefore remand 
was required pursuant to Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991), which held that where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial-appeal process has 
been concluded, the version most favorable to the appellant 
should apply.

While the appellant's appeal was pending, the VCAA was passed 
that eliminates the need for a claimant to submit a well-
grounded claim and enhances the VA's duty to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
The change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment of the VCAA and which are not final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099 (2000).

In this case the VCAA fundamentally alters the VA's duties to 
notify and assist the appellant, and this alteration appears 
to favor the appellant.  Therefore, consistent with the 
direction of the Court, readjudication of the appellant's 
claim is in order.

Under VA laws and regulations, service connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated during active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (2000).  
Entitlement to service connection for the cause of a 
veteran's death is warranted when a disability of service 
origin caused, hastened, or substantially and materially 
contributed to the veteran's death.  38 U.S.C.A. § 1310(b) 
(West 1991); 38 C.F.R. § 3.312 (2000).  A veteran's death 
will be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
38 C.F.R. § 3.312 (2000).  The principal cause of death is 
one which, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b) (2000).  
A contributory cause of death is one that contributed 
substantially or materially, combined to cause death, or 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c) (2000).

In this case, the veteran died in November 1997.  His 
Certificate of Death notes that the immediate cause of death 
as acute myocardial infarction.  No underlying causes of 
death or contributing conditions are listed.  Despite these 
findings, the appellant contends, as shown as part of her 
February 1998 notice of disagreement, that the veteran's 
death had to be related to his service in Vietnam, and 
specifically argued that his service-connected anxiety 
neurosis could have contributed to his death.  In the 
alternative, she contended that the medications the veteran 
took for his psychiatric and other health problems may have 
contributed to his death.  To this, the Board notes 
parenthetically that review of a November 1997 VA mental 
disorders examination report shows that the veteran was 
currently taking Peroxetine, Clonazepam, and Hydroxyzine.  
She further pointed out that the veteran's complaints of 
chest pains, which were diagnosed as symptoms of a hiatal 
hernia, may have been something else, like a heart disorder.  

Under the VCAA, the VA has a duty to notify the appellant and 
her representative of any information and any medical or lay 
evidence needed to substantiate a claim.  VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102 and 5103).  In this 
case, the Board believes that the appellant has been 
adequately notified regarding the evidence needed to 
substantiate her claim and that the RO has taken action that 
is consistent with the VCAA provisions pertaining to the duty 
to notify.  After the appellant appealed the RO's January 
1998 rating decision denying entitlement to service 
connection for the cause of the veteran's death, the RO 
issued a statement of the case in March 1998 that cited a 
provision pertinent to well-grounded claims and explained 
that there was no evidence relating the veteran's death to 
service (evidence that was previously required to well ground 
a claim and that is still required to grant a service 
connection claim on the merits).  Thereafter, the Board 
denied the veteran's claim on the same basis and informed the 
appellant of the reasons and bases for the denial; in so 
doing, the Board also informed the appellant of all laws and 
regulations pertinent to her claim.  Despite the information 
provided by the RO and Board, the appellant has not submitted 
any medical opinion linking the veteran's death to his period 
of active service.

Although the appellant has not filed medical evidence of a 
nexus, she has submitted, as discussed above, a written 
statement explaining why she believes the veteran's death was 
ultimately caused by either his period of service, or as of 
result of the taking of medications for various health 
problems, to include his service-connected psychiatric 
disorder.  To this, the appellant's representative requested 
in March 1999 that the Board obtain a medical opinion in 
order to provide evidence of a nexus between the veteran's 
service-connected disabilities and the cardiovascular 
disorder.  The Board, in its March 2000 decision, indicated 
that in the absence of competent evidence indicating such a 
relationship, the claim was not well-grounded and, therefore, 
such development was not warranted.  However, in light of the 
recently enacted VCAA, the Board believes that the RO should 
assist the appellant by having the appellant's claims file 
transferred to an appropriate medical specialist for an 
opinion as to the cause of the veteran's death.  

The Board further notes that under the VCAA, the assistance 
provided to a claimant shall include obtaining relevant 
records (including private records) that the claimant 
adequately identifies.  The VA is not required to assist if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A).  In this case, review of the 
Certificate of Death shows that the place of the veteran's 
death was at the Radford Community Hospital, located in 
Radford, Florida.  Review of the claims folder does not 
reveal that the veteran's terminal hospital records have been 
associated therein.  While the appellant has not asserted 
that these private medical records are relevant to her claim, 
the Board finds that, consistent with VCAA, this evidence may 
be relevant and should be obtained if still available.  

This case is REMANDED to the RO for the following 
development:

1.  After securing any necessary 
authorization, the RO should attempt to 
obtain and associate with the claims file 
terminal hospital records from Radford 
Community Hospital in Radford, Florida.  

2.  It is requested that the veteran's 
claims folder be forwarded to an 
appropriate VA medical specialist, who, 
following a review of the claims folder, 
and based on the evidence contained 
therein, should be requested to render 
opinions as to the following:  

a)  Whether it is as likely as not 
that the cause of the veteran's 
death, "acute myocardial 
infarction," was related to his 
period of service, including to any 
service-connected disability?  

b)  Whether it is as likely as not 
that medications taken by the 
veteran for his various health 
problems, including his anxiety 
neurosis, to include, but not be 
limited to Peroxetine, Clonazepam, 
and Hydroxyzine, caused, hastened, 
or substantially and materially 
contributed to the veteran's death?

The medical specialist should 
express clearly the rationale upon 
which his or her opinions are based.  

3.  The RO should then review the 
opinions to determine whether they comply 
with the previous instruction.  If the 
opinions received are deficient in any 
regard, immediate corrective action 
should be taken.

4.  Thereafter, the RO should review the 
entire claims file and ensure compliance 
with all other notification and 
assistance requirements of the VCAA.

5.  Finally, the RO should readjudicate 
the appellant's claim.  If the RO denies 
the benefit sought, it should provide the 
appellant and her representative a 
supplemental statement of the case and an 
opportunity to respond thereto before the 
claim is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to ensure that the appellant is 
afforded due process of law and that the Board's decision is 
based on a complete record.  The Board does not intimate any 
opinion, favorable or unfavorable, as to the merits of this 
appeal.  The appellant has the right to submit additional 
evidence and argument in connection with the matter the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369, 372 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


